Citation Nr: 1448882	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to an evaluation in excess of 20 percent for a left ankle disability.

4.  Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An April 2007 rating decision denied increased evaluations for a left ankle disability and hypertension, and an October 2009 rating decision denied entitlement to service connection for a respiratory disability and OSA.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disability, to include asthma, or OSA that is etiologically related to his active duty service.

2.  For the period on appeal, the Veteran's left ankle disability is manifested by, at worst, marked limitation of motion and pain on motion.

3.  For the period on appeal, the Veteran's hypertension is manifested by having a history of diastolic pressure predominately 100 or more and requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability and OSA have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an evaluation in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.71a, Diagnostic Codes 5010, 5270 (2014).

3.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Respiratory Disability

The Veteran asserts that he has asthma as a result of his active duty service.

A review of the Veteran's service treatment records shows reports of asthma in August 1972 and September 1972.  Upon separation from active duty service, the Veteran specifically checked "no" in response to the question of whether he had ever had asthma, and the Veteran's lungs were evaluated as clinically normal, providing evidence against this claim.

A review of the Veteran's post-service VA and private treatment records does not show treatment for or reports of asthma, providing further evidence against this claim.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that he was diagnosed with asthma at the age of 5.  He reported that he had some inhalers at home, but the examiner noted that there were no inhalers on his current medication list.  The Veteran reported one asthma attack when he was 5 and another in service in August 1972.

A January 2012 addendum showed the results of the Veteran's pulmonary function tests.  The examiner noted normal spirometry, "asthma not found."  The examiner noted that the Veteran has "a normal breathing pattern which excludes the diagnosis of asthma.  Tests from 1972 are very different than current tests for asthma."  The examiner opined that "it is less likely as not that this Veteran has asthma."

The Board finds that the December 2011 examination and January 2012 addendum provide highly probative evidence against this claim.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).        

While acknowledging that the Veteran is competent to report symptoms, such as respiratory issues, the Veteran is not competent to testify with regard to the nature and, more importantly, etiology of any respiratory disability.  He can also not diagnose his own disability.  The diagnosis of a respiratory disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to a diagnosis and etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board understands the Veteran's concerns and notes that while the Veteran may have respiratory symptoms, the Veteran has simply not provided any evidence of a current respiratory "disability."  

Accordingly, service connection for a respiratory disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

OSA

The Veteran asserts that he has sleep apnea as a result of his active duty service.

A review of the Veteran's service treatment records shows no treatment for or complaints of sleep apnea, or symptoms of sleep apnea in service.

A review of the Veteran's post-service treatment records shows that the Veteran was not diagnosed with OSA until 2002, approximately 28 years after his separation from active duty service, providing highly probative evidence against this claim.

As noted above, the Veteran is competent to report symptoms, such as snoring, but the Veteran is not competent to testify with regard to the nature and etiology of OSA.  As above, the etiology of OSA is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 186.  

While the Veteran clearly has a diagnosis of OSA, the Veteran has simply not provided any evidence linking his diagnosis to his active duty service.  

Accordingly, service connection for OSA must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Ankle Disability

The Veteran's left ankle disability has been evaluated as 20 percent disabling under Diagnostic Code 5010 for arthritis, due to trauma.  Diagnostic Code 5010 provides for a rating under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 provides for an evaluation based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Diagnostic Code 5271 provides for evaluations based on limitation of motion of the ankle.  20 percent is the schedular maximum evaluation, which is provided for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

A higher evaluation may be granted under Diagnostic Code 5270 for ankylosis of the ankle.  An evaluation of 30 percent is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a schedular maximum evaluation of 40 percent is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Veteran was afforded a VA examination in March 2007.  The Veteran reported chronic ankle pain.  The examiner noted limitation of motion and pain on motion.  The examiner specifically noted that there was no anklyosis of the ankle.

The Veteran was afforded another VA examination in December 2011.  The Veteran reported chronic ankle pain with some numbness around his scar and instability.  The examiner noted some limitation of motion and pain on motion.  Muscle strength and stability were normal.  The examiner specifically noted no anklyosis of the ankle or any deformity.

A review of the Veteran's post-service VA and private treatment records shows symptoms commensurate with those reported in the VA examinations.

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted.  As discussed above, 20 percent is the schedular maximum evaluation without anklyosis of the ankle.  As there is no evidence of anklyosis, and the Veteran does not allege that there is anklyosis, a higher evaluation is not warranted.

Hypertension

The Veteran's hypertension has been evaluated as 10 percent disabling under Diagnostic Code 7101 for hypertensive vascular disease.

Under Diagnostic Code 7101, a higher evaluation of 20 percent disabling is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

An evaluation of 40 percent is warranted for diastolic pressure predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A schedular maximum evaluation of 60 percent is warranted for diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that his hypertension required daily medication.  The Veteran's blood pressure readings were 125/69, 110/53 and 133/70.

The Veteran was afforded another VA examination in December 2011.  The Veteran reported that his hypertension required daily medication.  The Veteran's blood pressure readings were 110/80, 110/74 and 118/73.

A review of the Veteran's post-service VA and private treatment record shows similar blood pressure readings.  The Veteran's systolic blood pressure readings were consistently between 120 and 165.  The Veteran's diastolic blood pressure readings were generally below 100, with two readings above 100 (106 and 107) in February and July of 2009.

Based on the evidence of record, the Board finds that a higher evaluation of 20 percent disabling is not warranted.  A 20 percent evaluation is warranted only for diastolic pressure predominately 110 or more, or systolic pressure predominantly 200 or more.  The evidence of record simply does not meet the criteria for a higher evaluation.  As such, an evaluation in excess of 10 percent for hypertension is not warranted.




Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's left ankle disability and hypertension are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including chronic ankle pain, pain on motion, limitation of motion and high blood pressure.  These symptoms have all been specifically attributed to his service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in February 2007 and September 2009 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issues of entitlement to service connection for a respiratory disability, and rating his ankle disability and hypertension.  VA provided the Veteran with examinations in March 2007 and December 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to service connection for a respiratory disability and entitlement to increased evaluations for an ankle disability and hypertension.  

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for OSA.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran provided evidence of a current diagnosis of OSA.  However, the Veteran did not provide evidence of OSA during service or within a year after separation from active duty service, or for many years after service, or any link between an alleged current diagnosis and his active duty service.  The best evidence in this case clearly indicates a problem that began many years after service.    

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnosis of OSA is associated with his active duty service.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       



ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for OSA is denied.

Entitlement to an evaluation in excess of 20 percent for a left ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


